—Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about June 10, 1997, which adjudicated appellant a juvenile delinquent, upon his admission that he committed an act, which if committed by an adult, would constitute the crime of criminal possession of a controlled substance in the fifth degree, and placed him in the custody of the New York State Division for Youth for a period of up to one year, unanimously affirmed, without costs.
The court’s allocution of appellant and his mother, taken together with the statements of appellant’s counsel, clearly established that both appellant and his mother understood all of the rights that appellant would be waiving through his admission. Accordingly, the allocution complied with Family Court Act § 321.3 (1) and confirmed that appellant’s admission was knowingly, intelligently and voluntarily made (see, Matter of Charles M., 143 AD2d 96). Concur—Saxe, J.P., Sullivan, Lerner, Rubin and Friedman, JJ.